            Case 1:18-cv-06249-VSB Document 125 Filed 02/05/19 Page 1 of 3



Eric R. Breslin
P. Ryan McElduff
Melissa S. Geller
Leah A. Mintz (admitted pro hac vice)
DUANE MORRIS LLP
A Delaware Limited Liability Partnership
One Riverfront Plaza
1037 Raymond Blvd., Suite 1800
Newark, New Jersey 07102-5429
Attorneys for Mark Graham, Blue Capital Management, Inc.,
Blue Alternative Asset Management, LLC,
Blue Elite Fund, Ltd., Blue Elite Fund, L.P., Blue II, Ltd.

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                                   :
GREAT WESTERN INSURANCE COMPANY,                   :
                                                   :
                      Plaintiffs,                  :
                                                   :
                v.                                 :
                                                   :
MARK GRAHAM, DONALD SOLOW, BLUE                    :
CAPITAL MANAGEMENT, INC., BLUE                     :
ALTERNATIVE ASSET MANAGEMENT LLC,                  :
                                                       CIVIL ACTION NO.
WILMINGTON SAVINGS FUND SOCIETY,                   :
                                                       1:18-CV-06249 (VSB)
FSB, CHRISTIANA TRUST, REGATTA                     :
HOLDINGS LLC, CYGNET 001 MASTER                    :
                                                       NOTICE OF MOTION TO DISMISS
TRUST, CYGNET 001 MASTER TRUST SERIES              :
                                                       GREAT WESTERN INSURANCE
2011-A, CYGNET 001 MASTER TRUST SERIES             :
                                                       COMPANY’S SECOND AMENDED
2011-C, CYGNET 001 MASTER TRUST SERIES             :
                                                       COMPLAINT BY BLUE
2013-A, ALPHA RE LIMITED, ALPHA RE                 :
                                                       DEFENDANTS
HOLDINGS (CAYMAN) LIMITED, ATLANTIC                :
SPECIALTY FINANCE, BLUE ELITE FUND                 :
LTD., BLUE ELITE FUND LP, BLUE II LTD.,            :
SANCUS CAPITAL BLUE CREDIT                         :
OPPORTUNITIES FUND LTD., ABILITY                   :
INSURANCE COMPANY, JOHN DRAKE,                     :
EDWARD BRENDAN LYNCH, AND GREGORY                  :
TOLARAM.                                           :
                                                   :
                      Defendants.                  :




DM1\9354075.1
            Case 1:18-cv-06249-VSB Document 125 Filed 02/05/19 Page 2 of 3



TO:       Michael P. Morrissey, Esq.
          Steven M. Bierman, Esq.
          SIDLEY AUSTIN LLP
          787 Seventh Ave.
          New York, NY 10019

          Nicholas K. Lagemann, Esq.
          McElroy, Deutsch, Mulvaney & Carpenter, LLP
          225 Liberty Street, 36th Floor,
          New York, NY 10281

          Gerard D. Kelly, Esq.
          Stephen W. McInerney, Esq.
          SIDLEY AUSTIN LLP
          One South Dearborn Street
          Chicago, IL 60603


          PLEASE TAKE NOTICE that on a date and time set at the convenience of the Court,

Defendants Mark Graham, Blue Capital Management, Inc., Blue Alternative Asset Management,

LLC, Blue Elite Fund, Ltd., Blue Elite Fund, L.P., and Blue II, Ltd., by and through their

attorneys Duane Morris LLP, shall move before the Honorable Vernon S. Broderick, United

States District Judge for the Southern District of New York, at the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York, for an Order dismissing Plaintiff’s

Second Amended Complaint with prejudice, pursuant to Federal Rules of Civil Procedure 9(b),

12(b)(2) and 12(b)(6). In support of this motion, Defendants will rely on the accompanying

memorandum of law and declaration and Mark R. Graham. Oral argument is requested.

Dated: February 5, 2019




                                                2
DM1\9354075.1
            Case 1:18-cv-06249-VSB Document 125 Filed 02/05/19 Page 3 of 3



                                        DUANE MORRIS LLP
                                        A DELAWARE LIMITED LIABILITY PARTNERSHIP



                                            /s/ Eric R. Breslin
                                        By:     Eric R. Breslin, Esq.
                                                P. Ryan McElduff, Esq.
                                                Melissa S. Geller, Esq.
                                                Leah A. Mintz, Esq. (admitted pro hac vice)
                                                DUANE MORRIS LLP
                                               A Delaware Limited Liability Partnership
                                               One Riverfront Plaza
                                               1037 Raymond Blvd., Suite 1800
                                               Newark, NJ 07102-5429
                                               Telephone: +1 973 424 2000
                                               Fax: +1 973 424 2001
                                               ERBreslin@duanemorris.com
                                               PRMcElduff@duanemorris.com
                                               MSGeller@duanemorris.com
                                               LMintz@duanemorris.com
                                               Attorneys for Mark Graham, Blue Capital
                                               Management, Inc., Blue Alternative Asset
                                               Management, LLC, Blue Elite Fund, Ltd.,
                                               Blue Elite Fund, L.P., Blue II, Ltd.,




                                           3
DM1\9354075.1
